ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In a motion for rehearing by the State our attention is called to a mistake in the second paragraph of our original opinion, in which we stated that the recitals in the bill of exception showed certain agreements between counsel for appellant and *247the district attorney. The bill only recited that it was agreed “that no criminal complaint was filed in the Justice Court of Clay County, Texas, against this defendant nor Ware until the 30th day of December, 1946.” The State’s witnesses, officers who arrested appellant, and the Sheriff of Clay County, to whom appellant was delivered, testified to the other facts which by mistake was said in our opinion to have been included in the agreement. The legal effect is the same.
We adhere to our conclusion that the arrest of appellant was illegal, and whatever search was made at the time of him or his home was likewise illegal, as also was the search of his person by the Sheriff of Clay County after appellant had been turned over to him by the officers. They, holding appellant under illegal arrest, would render his subsequent custody by the Sheriff of Clay County also illegal, and taint the search of his person with illegality, and the evidence discovered as a result thereof inadmissible.
The State’s motion for rehearing is overruled.